NOT DESIGNATED FOR PUBLICATION

                                               No. 108,010

                 IN THE SUPREME COURT OF THE STATE OF KANSAS

                                           STATE OF KANSAS,
                                               Appellee,

                                                    v.

                                         DWIGHT STEVENSON,
                                             Appellant.

                                    MEMORANDUM OPINION

        Appeal from Sedgwick District Court; CLARK V. OWENS, II, judge. Opinion filed June 2, 2017.
Petition for review improvidently granted.


        Rachel Pickering, of Kansas Appellate Defender Office, was on the brief for appellant.


        Julie A. Koon, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, were on the brief for appellee.


        Per Curiam: This court granted Dwight Stevenson's petition for review to
consider whether the duty to register under the Kansas Offender Registration Act, K.S.A.
22-4901 et seq., violates constitutional rights when the duty turns on a fact not submitted
to a jury and proved beyond a reasonable doubt. See Apprendi v. New Jersey, 530 U.S.
466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000) (holding any fact, other than the fact of a
prior conviction, that increases punishment for offense beyond statutory maximum must
be submitted to a jury and proved beyond a reasonable doubt). After granting review, a
further study of the record on appeal revealed the jury in Stevenson's trial was required to
find he used a deadly weapon as an element of the charge.


                                                     1
       We conclude the petition for review was improvidently granted. This decision is
identical in effect to a denial of the petition for review in the first instance, and a "'denial
of a petition for review imports no opinion on the merits of the case.'" State v. Eisenhour,
305 Kan. 409, 411, 384 P.3d 426 (2016) (quoting Supreme Court Rule 8.03[g] [2015
Kan. Ct. R. Annot. 81]).


       Petition for review improvidently granted.




                                                2